DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
	 The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9-11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. US2018/0082682 hereinafter referred to as Erickson in view of Zhang et al. US2017/0046802 hereinafter referred to as Zhang.

As per Claim 1, Erickson teaches tan information processing apparatus comprising a controller and being capable of following a user, wherein 5the controller is configured to (Erickson, Paragraph [0110], “The aerial drone companion device 100 may follow the user” “The aerial drone companion device 100 may be capable of voice interaction, music playback (e.g., from a location you ask the drone to fly to), making to-do lists, setting alarms (e.g., from a location you ask the drone to fly to), streaming podcasts, playing audio books, and providing weather, traffic and other real time information”) : 
	Erickson does not explicitly teach acquire position information; and provide, to the user, sightseeing information according to a sightseeing spot determined from the position information. 
	Zhang teaches acquire position information; and provide, to the user, sightseeing information according to a sightseeing spot determined from the position information. (Zhang, Paragraph [0077], “determine, based on the client system 130 of the first user, a current geographic location of the first user, and update the travel itinerary in real time based on the current geo -location of the first user and the one or more itinerary constraints (e.g., changes to the itinerary constraints that may be updated in real time”, “The updating of the travel itinerary in real time may include revising the structured travel route by updating the points of interest recommended to the user. Once these routes are determined, the social-networking system 160 may recommend to a user one or more routes to take when visiting one or more points of interest for a particular ( tourist) location based on the user's preferences, timeline/time limitations, itinerary information, travel interests, family information (e.g., kid-friendly points of interest), and other parameters”) 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Zhang into Erickson because by incorporating additional features such as determining sightseeing information into the multimedia features of the drone will provide the user with additional information that will be useful in certain environments.
	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 1.


 	As per Claim 2, Erickson in view of Zhang teaches the information processing apparatus according to claim 1, wherein the controller is configured to acquire schedule of the user, and provide the sightseeing information according further to the schedule.  (Zhang, Paragraph [0077], “determine, based on the client system 130 of the first user, a current geographic location of the first user, and update the travel itinerary in real time based on the current geo -location of the first user and the one or more itinerary constraints (e.g., changes to the itinerary constraints that may be updated in real time”, “The updating of the travel itinerary in real time may include revising the structured travel route by updating the points of interest recommended to the user. Once these routes are determined, the social-networking system 160 may recommend to a user one or more routes to take when visiting one or more points of interest for a particular ( tourist) location based on the user's preferences, timeline/time limitations, itinerary information, travel interests, family information (e.g., kid-friendly points of interest), and other parameters”. The examiner asserts the travel itinerary as a schedule) 
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 3, Erickson in view of Zhang teaches the information processing apparatus according to claim 1, 15wherein the controller is configured to adjust a distance from the user to the information processing apparatus, according to a status of the user. (Erickson, Paragraph [0063], “For example, the aerial drone companion device 100 may use voice or facial recognition to identify a primary user of the aerial drone companion device 100 and once the primary user is identified, the aerial drone companion device 100 may hover a predetermined distance away from the user as obstructions allow” 
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 9, Claim 9 claims a non-transitory computer readable medium storing a program configured to cause a computer as an information processing apparatus as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

As per Claim 10, Claim 10 claims the same limitation as Claim 2 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 2.

As per Claim 11, Claim 11 claims the same limitation as Claim 3 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 3.

As per Claim 15, Claim 15 claims a control method performed by an information processing apparatus as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

As per Claim 16, Claim 16 claims the same limitation as Claim 2 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 2.

As per Claim 17, Claim 17 claims the same limitation as Claim 3 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 3.

Claims 4, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. US2018/0082682 hereinafter referred to as Erickson in view of Zhang et al. US2017/0046802 hereinafter referred to as Zhang as applied to Claims 3, 11 and 17 respectively and further in view of Holman et al. US2015/0106682 hereinafter referred to as Holman.

As per Claim 4, Erickson in view of Zhang teaches the information processing apparatus according to claim 3, 
Erickson in view of Zhang does not explicitly teach wherein the status of the user includes a status in which the user is having a 20conversation, talking on a phone, or eating and/or drinking. 
Holman teaches wherein the status of the user includes a status in which the user is having a 20conversation, talking on a phone, or eating and/or drinking. (Holman, Paragraph [0323], drone detecting the users are eating)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Holman into Erickson in view of Zhang because by providing the ability to determine user status into the drone of Erickson will increase the functionality of the drone of Erickson and create a user friendly experience. 
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 4.

As per Claim 12, Claim 12 claims the same limitation as Claim 4 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 4.

As per Claim 18, Claim 18 claims the same limitation as Claim 4 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 4.

Claims 5, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. US2018/0082682 hereinafter referred to as Erickson in view of Zhang et al. US2017/0046802 hereinafter referred to as Zhang as applied to Claims 1, 9 and 15 respectively and further in view of Ogawa US2008/0037841.

As per Claim 5, Erickson in view of Zhang teaches the information processing apparatus according to claim 1, 
Erickson in view of Zhang does not explicitly teach further comprising an imager, wherein the controller is further configured to: 25recognize, based on an image captured by the imager, a facial expression of the user; adjust the position of the information processing apparatus and capture another image of the user, using the imager, when the facial expression is determined to be a predetermined facial expression. 
Ogawa teaches further comprising an imager, wherein the controller is further configured to: 25recognize, based on an image captured by the imager, a facial expression of the user; adjust the position of the information processing apparatus and capture another image of the user, using the imager, when the facial expression is determined to be a predetermined facial expression. (Ogawa, Paragraph [0047], [0063])
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ogawa into Erickson in view of Zhang because by updating the camera of Erickson to include means to capture images when the user contains a certain expression will provide captured images of the user in a desired state. 
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 5.

As per Claim 13, Claim 13 claims the same limitation as Claim 5 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 5.

As per Claim 19, Claim 19 claims the same limitation as Claim 5 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 5.

Claims 6, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. US2018/0082682 hereinafter referred to as Erickson in view of Zhang et al. US2017/0046802 hereinafter referred to as Zhang and Ogawa US2008/0037841 as applied to Claims 5, 13 and 19 respectively and further in view of Kuo et al. US2016/0065841 hereinafter referred to as Kuo.

As per Claim 6, Erickson in view of Zhang and Ogawa teaches the information processing apparatus according to claim 5, 
Erickson in view of Zhang and Ogawa does not explicitly teach wherein the predetermined facial expression includes a laughing facial expression or a surprised facial expression.  
Kuo teaches wherein the predetermined facial expression includes a laughing facial expression or a surprised facial expression.  (Kuo, Paragraph [0036])
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kuo into Erickson in view of Zhang and Kuo because by updating the camera of Erickson to include means to capture images when the user contains a certain expression will provide captured images of the user in a desired state. 
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 6.

As per Claim 14, Claim 14 claims the same limitation as Claim 6 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 6.

As per Claim 20, Claim 20 claims the same limitation as Claim 6 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 6.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. US2018/0082682 hereinafter referred to as Erickson in view of Zhang et al. US2017/0046802 hereinafter referred to as Zhang as applied to Claim 1 and further in view of Teshima US2019/0228234.

As per Claim 7, Erickson in view of Zhang teaches the35	As 			 information processing apparatus according to claim 1, 
Erickson in view of Zhang does not explicitly teach wherein P0194461-US (13/17)- 14 - the information processing apparatus is capable of flying and further includes an imager, and the controller is configured to: capture an image from the air, using the imager; 5use the image to determine a degree of congestion around the user; and notify the degree of congestion to the user. 
Teshima teaches wherein P0194461-US (13/17)- 14 - the information processing apparatus is capable of flying and further includes an imager, and the controller is configured to: capture an image from the air, using the imager; 5use the image to determine a degree of congestion around the user; and notify the degree of congestion to the user. (Teshima, Paragraph [0009], “a congestion degree calculator that calculates a congestion degree for each of the determination areas based on a sensing result by the moving object sensor”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Teshima into Erickson in view of Zhang because by utilizing the congestion degree feature of Teshima into the drone of Erickson will allow the drone to provide additional information to the user by surveying the areas need the user as being congested or not.
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 7.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. US2018/0082682 hereinafter referred to as Erickson in view of Zhang et al. US2017/0046802 hereinafter referred to as Zhang as applied to Claim 1 and further in view of Kerzner et al. US2018/0165504 hereinafter referred to as Kerzner.


As per Claim 8, Erickson in view of Zhang teaches the35	As 			 information processing apparatus according to claim 1, 
Erickson in view of Zhang does not explicitly teach wherein  10further comprising a battery, wherein the controller is configured to adjust the content of sightseeing information to be provided, according to a remaining charge of the battery. 
Kerzner teaches wherein  10further comprising a battery, wherein the controller is configured to adjust the content of sightseeing information to be provided, according to a remaining charge of the battery. (Kerzner, Paragraph [0090], low battery charge requires recharging and will result in change of content being displayed as in none because the device is charging)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kerzner into Erickson in view of Zhang because by utilizing a battery monitor of Kerzner to be used in Erickson’s drone will result in the drone to be adequately charged for use.
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 8.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666